DETAILED ACTION
	The amendment filed March 10, 2021, has been entered.  Claims 1 and 15 have been amended.  Therefore, claims 1-20 are currently pending in the action and are considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fast et al. (2016/0377164).
As per claim 1, Fast et al. discloses: an apparatus (10) for lubricating a gearbox, comprising: a shroud (48) disposed within the gearbox, operably configured to only contain a lower portion of a gear (26, 34) of the gearbox to turn within the shroud and to distribute a lubricant throughout the gearbox by physical contact when turning (Paragraph 16, and depicted in Figure 1); and a lubricant flow-metering 
As per claim 3, Fast et al. discloses: the lubricant is oil (Paragraph 11).
As per claim 4, Fast et al. discloses that the gearbox is a reduction gearbox (Paragraph 2).
As per claim 5, Fast et al. discloses that the gearbox drives a hydraulic system (Paragraph 2).
As per claim 6, Fast et al. discloses that the gearbox is a non-pressurized gearbox (Since there is no indication of a pressurized sealing system, and the gearbox is intended to operate at ground level, it is construed that the gearbox is non-pressurized.).
As per claim 7, Fast et al. discloses: a method of lubricating a gearbox (Abstract), comprising: moving a lubricant from the gearbox (10) into a gear shroud (40) via a flow-metering orifice (54) in the gear shroud (Paragraph 19); and distributing the lubricant within the gearbox by operation of a gear turning within the gear shroud (Paragraph 16, depicted in Figure 1).
As per claim 8, Fast et al. discloses: the method comprises returning the lubricant to a bottom (16) of the gearbox (Paragraph 18, depicted in Figure 1).
As per claim 9, Fast et al. discloses: pooling a portion of the lubricant in the gear shroud (Paragraph 19).
As per claim 11, Fast et al. discloses: the lubricant is oil (Paragraph 11).
As per claim 12, Fast et al. discloses that the gearbox is a reduction gearbox (Paragraph 2).
As per claim 13, Fast et al. discloses that the gearbox drives a hydraulic system (Paragraph 2).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fast et al. (2016/0377164) in view of Kelly et al. (2016/0046151).
As per claims 2 and 10, Fast et al. discloses all of the structural limitations of claims 1 and 7 above.

Kelly et al. discloses an axle assembly having a bowl cover comprising a lubricant level sight gauge (172) disposed to display a lubricant level within the gearbox (Paragraph 70).
Therefore, it would have been obvious to one having ordinary skill prior to the earliest effective filing date of the invention to modify the apparatus for lubricating a gear box of Fast et al. with the lubricant level sight gauge of Kelly et al. to facilitate  visual inspect and measurement of the lubricant level within the gearbox.
Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over McPeak et al. (2015/0097073) in view of Fast et al. (2016/0377164).
As per claim 15, McPeak et al. discloses: a rotorcraft (10), comprising: a fuselage (12 and 14); one or more engines (2 and 4) coupled to the fuselage; and a gearbox (26) coupled to the one or more engines.
However, McPeak et al. does not disclose: a gearbox comprising: a shroud disposed within the gearbox, operably configured to only contain a lower portion of a gear of the gearbox to turn within the shroud and to distribute a lubricant throughout the gearbox by physical contact when turning; and a lubricant flow-metering orifice disposed in a surface of the shroud to place an interior space of the shroud in fluid communication with the lubricant for distribution within the gearbox by the gear wherein the lubricant flow-metering orifice comprises one hole and is sized such that the lubricant pooled within the shroud is not frothed or overly agitated by the gear.
Fast et al. discloses a deferential lubricating fluid management system comprising: an apparatus (10) for lubricating a gearbox, comprising: a shroud (48) disposed within the gearbox, operably configured to only contain a lower portion of a gear (26, 34) of the gearbox to turn within the shroud and to distribute a lubricant throughout the gearbox by physical contact when turning (Paragraph 16, 
Therefore, it would have been obvious to one having ordinary skill prior to the earliest effective filing date of the invention to modify the gearbox in the rotorcraft of McPeak et al. with the shroud containing a flow moderating orifice as taught by Fast et al. to direct the flow of oil collected in the sump to the gears of the gearbox.
As per claim 17, Fast et al. teaches: the lubricant is oil (Paragraph 11).
As per claim 18, Fast et al. teaches that the gearbox is a reduction gearbox (Paragraph 2).
As per claim 19, Fast et al. teaches that the gearbox drives a hydraulic system (Paragraph 2).
As per claim 20, Fast et al. teaches that the gearbox is a non-pressurized gearbox (Since there is no indication of a pressurized sealing system, and the gearbox is intended to operate at ground level, it is construed that the gearbox is non-pressurized.).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McPeak et al. (2015/0097073) and Fast et al. (2016/0377164) in view of Kelly et al. (2016/0046151).
As per claim 16, the combination of McPeak et al. and Fast et al. discloses all of the structural limitations of claim 15 above.
However, McPeak et al. does not disclose: a lubricant level sight gauge disposed to display a lubricant level within the gearbox.
Kelly et al. discloses an axle assembly having a bowl cover comprising a lubricant level sight gauge (172) disposed to display a lubricant level within the gearbox (Paragraph 70).
.
Response to Arguments
Applicant's arguments filed March 10, 2021, have been fully considered but they are not persuasive. In the seventh paragraph of page 5 of the submittal, Applicant has described the amendments that have been made to claim 1, which states that: 1) the shroud only covers a lower portion of the gear, and distributes lubricant throughout the gearbox, 2) the lubricant flow-metering orifice is disposed on an under side surface of the shroud, and 3) the lubricant flow-metering orifice comprises one or more holes or slots and is sized such that the lubricant pooled within the shroud is not frothed or overly agitated by the gear.  This list is repeated for claim 15 in the fourth paragraph of page 7 of the submittal.  Applicant alleges that these amendments are not addressed by the Fast et al. reference in the 35 CFR 102 (a)(1) and 102 (a)(2) rejection of claim 1, and the 35 CFR rejection of claim 15.  Since these points are identical for both claims, they will be addressed together.
Regarding the first point, it should be pointed out that this component is now disclosed by element 48 in Fast et al., which is described in paragraph 20 of Fast et al. as “The lower portion 48 of diverter 40 may be configured to enclose the bottom portion 64 of the ring gear 26.”  This is depicted in Figure 4.  Additionally, it is taken that the lubricant distribution indicated in Figure 1 would occur even if the top element of the diverter is absent, since the lubricant will rebound off of any element encasing the transmission from above.
Regarding the second point, it should be pointed out that Figure 3 of Fast et al. clearly shows that the flow-metering orifice (54) is placed on the underside of the surface of the shroud.

Since the Fast et al. reference reads on these three points, it is deemed that the rejections of claims 1 and 15 are still valid, and the rejection of the current application stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T REESE whose telephone number is (571)270-5794.  The examiner can normally be reached on M-F 7:30 AM- 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/R.T.R/Examiner, Art Unit 3654